DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 and 12/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This communication is in response to the amendment filed on 11/03/2021.
Claims 1, 6-13 and 16 are pending.
Claims 2-5 and 14-15 are cancelled.
Claims 1 and 16 have minor amendments.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-12, claims 1, 13 and 16, filed on 11/03/2021.  Applicant argues that the prior art of record fails to teach or suggest the claim limitations below:“determining, by the data manager using the modeling data model that describes the modeling data”“selecting, by the gateway of the device a subset of  data from the volume of data based on the model”
Examiners ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 7-12, claims 1, 13 and 16, filed on 11/03/2021, have been fully considered but they are not persuasive.
With regard to claim limitation, “determining, by the data manager using the modeling data model that describes the modeling data” Pingel discloses (0100) a system/infrastructure that manages large quantities of modeling data. Pingel further discloses (0119) a cloud platform for determining and managing data and data models. Pingel also discloses (0117) the cloud platform management system/infrastructure identifying data items/content. Therefore the Examiner believes that Pingel does teach or suggest a cloud platform capable of data management through the utilization of data models which maintain large volumes/quantities of data and data item identifiers.
With regard to claim limitation, “selecting, by the gateway of the device a subset of data from the volume of data based on the model”, Maturana discloses (0017) a data management system comprising large quantities of data using cloud platform. Maturana further discloses (0032/0039)
With regard to claim limitation, “wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies outside the tolerance range is selected and is thus transferred to the data manager” Boe discloses (0117/0142) use of mathematical models comprising algorithms to generate values and/or weights which are expressed as threshold values. Boe further discloses (0137/0148) the threshold values/weight with high/low tolerance ranges. Boe discloses (0041/0072) also selecting and transferring input values generated via mathematical input via cloud platform for managing model data. Therefore the Examiner believes that Boe does teach or suggest expressing mathematical functions via mathematical models which identify varying threshold/tolerance levels, wherein data is selected and transferred via cloud platform for managing large quantities of data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Pingel (US20130124465) and in further view of Maturana (EP2924573A2).
As to claim 1, Strohmenger teaches a method for data interchange between a device in an automation plant and  a data manager, (¶0091 exchange data with  devices; ¶0102 exchange data with  devices; data communicated by one or more network-related devices  of an industrial automation system) the method comprising: receiving, by the device, modeling data from a number of automation devices connected to the device, (¶0046 receive, obtain,  collect data relating to industrial automation system;  receive data relating to the industrial automation devices; data in accordance with defined modeling criteria; ¶0048 receive data, model; ¶0050 receiving model data; ¶0097 receive, information  data relating to industrial automation systems, industrial devices) wherein the device comprises a gateway, the gateway being separate from the data manager; (¶0121  devices  include  gateways) transferring, by the gateway of the device, the modeling data to the data manager, (¶0121  devices  include  gateways; proxy (gateway) send (e.g., transmit) the data to the cloud;  ¶0123 data can be pushed (e.g., transmitted)  via gateway) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service; (¶0048 cloud platform management component; ¶0093  cloud platform infrastructure allow cloud services)  transferring, by the data manager, the model that describes the modeling data to the device; (¶0056 cloud model management component; ¶0050 facilitate pushing (e.g., communicating) information to asset(s); ¶0071 management component facilitate communicating (e.g., transferring, pushing down) information)  receiving, by the gateway of the device, a volume of data from the number of automation devices connected to the device, the volume of data provided for a further transfer to the data manager, (¶0046 receive data; receive, obtain, or collect data relating to industrial automation system  industrial devices; ¶0095 large quantities of data; ¶0098 data received from gateway components) wherein the volume of data is useable to control a process running in the automation plant using a controller; (¶0049 operational data; ¶0095 large quantities of data; ¶0122 process data relating to For industrial controllers automation controllers).
Although Strohmenger teaches the method recited above wherein Strohmenger fails to expressly teach determining, by the data manager using the modeling data model that describes the modeling data.
Pingel, however discloses, determining, by the data manager using the modeling data model that describes the modeling data; (¶0088 determination regarding data; ¶0090 system determines the best source of the data items; ¶0119 determination made based, on a data model).
Thus given the teaching of Pingel it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Pingel and Strohmenger for wherein a cloud management system determines a data model. One of ordinary skill in the art would be motivated to allow for interface system which includes a report component configured to generate reports that leverage the historical data. (See Pingel para 0080)
Although the combination of Strohmenger and Pingel teach the method recited above wherein the combination of Strohmenger and Pingel fail to expressly teach selecting, by the gateway of the device a subset of data from the volume of data based on the model.
Maturana, however discloses, selecting, by the gateway of the device a subset of  data from the volume of data based on the model; (¶0017 data, large quantities; ¶0030 provide data, modeling data; ¶0032 Cloud agent acts as a generic gateway that collects data items; ¶0040 Cloud agent selected subsets of the data). 
Thus given the teaching of Maturana it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Maturana, Strohmenger and Pingel for selecting subset data via gateway. One of (See Maturana para 0060)
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Pingel (US20130124465) and in further view of Maturana (EP2924573A2) and in further view of Asenjo (US20160330291).
As to claim 6, although the combination of Strohmenger, Pingel and Maturana teach the method recited in claim 1, wherein the combination of Strohmenger, Pingel and Maturana fail to expressly teach the method of claim 1, further comprising wherein in the first, earlier transfer step, the method further comprises: selecting, by the gateway of the device using an earlier model, a subset of modeling data from the modeling data; and transferring, by the gateway of the device, the selected modeling data to the data manager, wherein the model is determined based on the transferred subset of modeling data
Asenjo, however discloses, the method of claim 1, further comprising wherein in the first, earlier transfer step, the method further comprises: selecting, by the gateway of the device using an earlier model, a subset of modeling data from the modeling data; (¶0062 selected subset of  data; ¶0076 gateways receive configuration (regarding data model); ¶0102 selected configuration (e.g., models)) and transferring, by the gateway of the device, the selected modeling data to the data manager, wherein the model is determined based on the transferred subset of modeling data. (¶0062 selected subset of  data  pushing the data to the cloud; ¶0076 gateways that are configured only to move data from the premises to the cloud) 
Thus given the teaching of Asenjo it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the (See Asenjo para 0060)
As to claim 7, the combination of Strohmenger, Pingel, Maturana and Asenjo teach the method of claim 6, wherein Strohmenger further teaches the method of claim 6, wherein the model is predetermined. (¶0052 model previously approved).
As to claim 8, the combination of Strohmenger, Pingel, Maturana and Asenjo teach the method of claim 6, wherein Strohmenger further teaches The method of claim 6, further comprising- determining, by the gateway of the device, a further subset of the modeling data not present in the subset of the modelling data transferred to the data manager  based on the model when a number of items of the modeling data are not included in the subset of the modelling data transferred to the data manager wherein the model is determined based on the further subset of the modelling data. (¶0078 cloud gateway components facilitate obtaining the information; ¶0087 data that is not to be provided to the cloud; ¶0123 data can be pushed (e.g., transmitted) via cloud gateway; ¶0146 subsets of the data can be obtained). 
As to claim 9, although the combination of Strohmenger, Pingel and Maturana teach the method recited in claim 1, wherein the combination of Strohmenger, Pingel and Maturana fail to expressly teach The method of claim 1, further comprising- determining, by the data manager, an updated model using the subset of the data from the volume of data transferred to the data manager and selecting, by the gateway of the device, a further subset of the data from the volume of data using the updated model; and transferring, by the device, the selected further subset of the data from the volume of data.
Asenjo, however discloses, the method of claim 1, further comprising- determining, by the data manager, an updated model using the subset of the data from the volume of data transferred to the data manager (¶0084 model updated based on data; ¶0086 updated data model; updates based on the device model; ¶0120 volume of  data) selecting, by the gateway of the device, a further subset of the data from the volume of data using the updated model; and transferring, by the device, the selected further subset of the data from the volume of data. (¶0010 gateway devices collect data ¶0062 selected subset of the raw data; ¶0120 volume of data gathered). 
Thus given the teaching of Asenjo it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Asenjo, Strohmenger, Pingel and Maturana for using data subsets to determine updated model for exchanging data. One of ordinary skill in the art would be motivated to allow for a component to encrypt data prior to uploading. (See Asenjo para 0065)
As to claim 10, although the combination of Strohmenger, Pingel and Maturana teach the method recited in claim 1, wherein the combination of Strohmenger, Pingel and Maturana fail to expressly teach The method of claim 1, wherein the selected subset of data from the volume of data provided for a transfer in the second transfer step forms updated modeling data; and wherein the method further comprises: determining, by the data manager using the updated modeling data, an updated model that describes the updated modeling data. 
Asenjo, however discloses, the method of claim 1, wherein the selected subset of data from the volume of data provided for a transfer in the second transfer step forms updated modeling data; and wherein the method further comprises: determining, by the data manager using the updated modeling data, an updated model that describes the updated modeling data. (¶0010 push the modified (updated) data to the cloud; ¶0062 selected subset of data; ¶0084 model updated; ¶0086 updates data based on the device model; data items defined by device model; ¶0120 volume of customer-specific data). 
Thus given the teaching of Asenjo it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Asenjo, Strohmenger, Pingel and Maturana for selecting data subsets and exchanging data via an updated model. One of ordinary skill in the art would be motivated to allow for the system to use patterns and correlations to identify common performance trends. (See Asenjo para 0081)
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Pingel (US20130124465) and in further view of Maturana (EP2924573A2) and in further view of Boe (US20120022670).
As to claim 11, although the combination of Strohmenger, Pingel and Maturana teach the method recited in claim 1, wherein the combination of Strohmenger, Pingel and Maturana fail to expressly teach the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies within the tolerance range is not selected and is thus not transferred to the data manager.
Boe, however discloses, the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies within the tolerance range is not selected and is thus not transferred to the data manager. (¶0077 output not utilized; ¶0142 model set of mathematical equations; ¶0146 model may be used according to the threshold-related embodiments). 
Thus given the teaching of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Strohmenger, Pingel and Maturana for a mathematical model for defining data thresholds. One of ordinary skill in the art would be motivated to allow for training database to determine valid data. (See Boe para 0127)
As to claim 12, although the combination of Strohmenger, Pingel and Maturana teach the method recited in claim 1, wherein the combination of Strohmenger, Pingel and Maturana fail to expressly teach the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies outside the tolerance range is selected and is thus transferred to the data manager.
Boe, however discloses, the method of claim 1, wherein the model comprises a mathematical function and a tolerance range, wherein function values of the mathematical function lie within the tolerance range, and wherein data that lies outside the tolerance range is selected and is thus transferred to the data manager. (¶0072 select the output; ¶0142 model set of mathematical equations; ¶0146 model may be used according to the threshold-related embodiments; ¶0148 value is below a certain threshold (e.g., outside of the region). 
Thus given the teaching of Boe it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Boe, Strohmenger, Pingel and Maturana for a mathematical model for defining data thresholds. One of ordinary skill in the art would be motivated to allow for using a neural (See Boe para 0093)
Claims13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger (US20160274978) in view of Pingel (US20130124465).
As to claim 13, Strohmenger teaches a system comprising: a processor for transferring data from a device to a data manager, wherein the processor is part of a gateway; (¶0098 gateway  associated with  processor component; ¶0121 devices  include  gateways; ¶0123 data can be pushed (e.g., transmitted)  via cloud gateway) an automation plant comprising a number of automation devices connected to the device, (¶0089 automation system, plant; ¶0096 automation devices; ¶0097 industrial automation systems, industrial devices) the processor  being arranged in the automation plant; and a memory stored in the automation plant and in communication with the processor, (¶0045 facilitate communication  between components; ¶0089 automation system, plant;  ¶0097 industrial automation systems, ¶0104 automation system, processor component; ¶0158 automation systems, memory; ¶0162 processing unit , a system memory) wherein the memory stores instructions executable by the processor to: receive a volume of data from the number of automation devices connected to the device, (¶0046 receive data; receive, obtain, or collect data relating to industrial automation system  industrial devices; ¶0095 large quantities of data; ¶0098 data received from gateway components; ¶0111 instructions that can be stored and executed by the processor; ¶0162 processing unit, a system memory) the volume of data provided for a transfer to the data manager, wherein the volume of data is operable to control a process running in the automation plant; (¶0049 operational data; ¶0095 large quantities of data; ¶0122 process data relating to For industrial controllers automation controllers) and transfer the subset of data to the data (¶0123 data can be pushed (e.g., transmitted) to the cloud) wherein the processor is connected to the number of automation devices via a data connection, via which the data is provided, (¶0045 facilitate communication  between components; ¶0096 automation devices; ¶0104 automation system, processor component; ¶0138 components communicatively coupled to other component ) wherein the data manager is a cloud, an Internet of Things service, or the cloud and the Internet of Things service, (¶0048 cloud platform management component) and wherein the volume of data includes all data transferred from the number of automation devices to the device. (¶0071 management component facilitate communicating (e.g., transferring, pushing down) information to network components of automation system; ¶0097 transmit information to devices). 
Although Strohmenger teaches the method recited above wherein Strohmenger fails to expressly teach determining, by the data manager using the modeling data model that describes the modeling data.
Pingel, however discloses, select, using a model that is determined using modeling data present in the device and that describes the modeling data, a subset of data from the volume of data received from the number of automation devices, (¶0017 data, large quantities; ¶0030 provide data, modeling data; ¶0032 Cloud agent acts as a generic gateway that collects data items; ¶0040 Cloud agent selected subsets of the data). 
Thus given the teaching of Pingel it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Pingel and Strohmenger for system determines a data model. One of ordinary skill in the art would be motivated to allow for using statistical analysis for classifying models. (See Pingel para 0096)
As to claim 16, Strohmenger teaches a switch unit for a system, the system comprising: a processor configured for transferring data from a plurality of automation devices to a data manager, wherein the processor is part of a gateway; (¶0045 system comprise network-related devices switches; ¶0048 cloud platform, management component; ¶0096 one or more automation device(s); ¶0121 industrial automation system multiple devices; ¶0160 network can include proxies, gateways) an automation plant comprising the plurality of automation devices, (¶0121 industrial automation system, multiple devices) the processor being arranged in the automation plant, wherein the processor is configured to: receive a volume of data from the number of automation devices connected to the device, (¶0085 one or more processors industrial-automation-system; ¶0086 processor component retrieve data) the volume of data provided for a transfer to the data manager, wherein the volume of data is operable to control a process running in the automation plant; (¶0095 large quantities of data; ¶0123 data can be pushed (e.g., transmitted) to the cloud) a subset of data from  the volume of data received from the number of automation devices; (¶0096 automation device(s); ¶0146 subsets of the data can be obtained from  devices) and transfer the subset of  data to the data manager, (¶0123 data can be pushed (e.g., transmitted) to the cloud) wherein the processor  is connected to the plurality of automation devices via a data connection via which the data is provided, (¶0085 one or more processors industrial-automation-system; ¶0096 automation device(s); ¶0138 components communicatively coupled to other components; ¶0148 connections between devices) wherein the switching unit is a gateway, (¶0095 gateway component comprise switch) wherein the data manager is a cloud, an Internet of Things service, or the (¶0048 cloud platform management component) and wherein the volume of data includes all data transferred from the plurality number of automation devices to the device. (¶0121 data from multiple devices associated with automation systems, send (e.g., transmit) the data to the cloud).
Although Strohmenger teaches the method recited above wherein Strohmenger fails to expressly teach determining, by the data manager using the modeling data model that describes the modeling data.
Pingel, however discloses, select, using a model that is determined using modeling data present in the plurality of automation devices and that describes the modeling data, (¶0058  devices of an automation system, data model; ¶0098 selected data, referencing the data model; ¶0124 multiple automation components devices).
Thus given the teaching of Pingel it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Pingel and Strohmenger for selecting data from automation components/devices. One of ordinary skill in the art would be motivated to allow for using a component to compress data. (See Pingel para 0069) 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454   

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454